         Case 3:20-cv-03698-WHO Document 18-5 Filed 08/31/20 Page 1 of 2




 1   SINGER CASHMAN LLP
       Adam S. Cashman (Bar No. 255063)
 2     acashman@singercashman.com
       Doug Tilley (Bar No. 265997)
 3     dtilley@singercashman.com
     601 Montgomery Street, Suite 1950
 4   San Francisco, California 94111
     Telephone:     (415) 500-6080
 5   Facsimile:     (415) 500-6080
     Attorneys for Eventbrite, Inc.
 6

 7                             UNITED STATES DISTRICT COURT

 8                          NORTHERN DISTRICT OF CALIFORNIA

 9                                 SAN FRANCISCO DIVISION

10
     SHERRI SNOW, ANTHONY PICENO and                   CASE NO. 3:20-CV-03698-WHO
11   LINDA CONNER, as individuals, on behalf of
     themselves, the general public and those          DECLARATION OF DOUG TILLEY IN
12   similarly situated,                               SUPPORT OF DEFENDANT
                                                       EVENTBRITE, INC.’S MOTION TO
13     Plaintiffs,                                     COMPEL ARBITRATION

14                   v.                                Hearing Date: October 7, 2020
                                                       Hearing Time: 2:00 p.m.
15   EVENTBRITE, INC.,                                 Courtroom 2, 17th Floor

16
        Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-
        DECLARATION OF DOUG TILLEY IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
                                     COMPEL ARBITRATION
                                          CASE NO. 3:20-CV-03698-WHO
          Case 3:20-cv-03698-WHO Document 18-5 Filed 08/31/20 Page 2 of 2




 1          I, Doug Tilley, declare as follows:

 2          1.      I am a partner with the law firm Singer Cashman LLP, counsel of record for

 3   Defendant Eventbrite, Inc. (“Eventbrite”) in the above-captioned matter. I submit this Declaration in

 4   support of Eventbrite’s Motion to Compel Arbitration. The statements in this Declaration are based
     on my personal knowledge. If called upon to do so, I could testify competently to the statements set
 5
     forth below.
 6
            2.      On August 12, 2020, I wrote to counsel for Plaintiffs to request that they “please let us
 7
     know all email addresses associated with all Eventbrite accounts used by Ms. Snow, Mr. Piceno, and
 8
     Ms. Conner.” That same day, counsel provided three email addresses and stated “I believe these are
 9
     the email addresses. I will confirm.”
10
            3.      On August 18, 2020, I replied to Plaintiff’s email to request that they “please let us
11
     know ASAP if there are any additional emails any Plaintiff might have used in connection with
12
     setting up accounts on purchasing tickets via Eventbrite[.]” That same day, counsel responded “Not
13
     that I currently know of.”
14          4.      As of the date of this Declaration, I have not received any further information from
15   Plaintiffs’ counsel concerning email addresses used by any Plaintiff in connection with Eventbrite
16   accounts or orders.
17

18          I declare under penalty of perjury that the foregoing is true and correct. Executed in San
19   Francisco, California.

20
     Dated: August 31, 2020                                   _______________________
21                                                                  Doug Tilley
22

23

24

25

26

27

28
                                                        -2-
         DECLARATION OF DOUG TILLEY IN SUPPORT OF DEFENDANT EVENTBRITE, INC.’S MOTION TO
                                      COMPEL ARBITRATION
                                             CASE NO. 3:20-CV-03698-WHO
